Citation Nr: 1626120	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  04-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left eye disability as secondary to service-connected residuals of inner head disability.

5.  Whether new and material evidence has been received in order to reopen a claim seeking entitlement to service connection for right knee degenerative joint disease (DJD), to include as secondary to service-connected lumbar spine disability.

6.  Whether new and material evidence has been received in order to reopen a claim seeking service connection for DJD, status post left total knee replacement, to include as secondary to service-connected lumbar spine disability.
7.  Entitlement to an initial rating in excess of 10 percent for residuals of inner head injury.

8.  Entitlement to an initial rating in excess of 20 percent for lumbar spine disability.

9.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

10. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

11. Entitlement to an effective date earlier than August 12, 2004 for the grant of service connection for residual scar status post head injury.

12. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to October 1958.  He also had subsequent service with the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.

Historically, the July 2002 rating decision denied the Veteran's original claims for service connection for residuals of a head injury, a left knee disability, a right knee disability, and bilateral hip disability.  On August 12, 2004, the Veteran filed a new claim for service connection for a head injury.  In an October 2004 rating decision, the RO denied the Veteran's claim, characterized as service connection for an inner head injury.  In September 2005, the Veteran testified at a hearing at the RO before the undersigned Veteran's Law Judge.  He clarified that the four issues he wished to appeal were service connection for degenerative joint disease (DJD) of the left knee, status post knee replacement, DJD of the right knee, a right hip condition, and residuals of an inner head injury.  In February 2006, the Board denied the Veteran's claims.  The Veteran appealed the Board's denial of service connection for residuals of inner head injury to the United States Court of Appeals for Veterans Claims (Court).  In September 2007, the Court partially vacated the Board's February 2006 decision pursuant to a Joint Motion for Partial Remand (JMPR) to the extent that it denied the Veteran's residuals of an inner head injury service connection claim.  The Veteran abandoned the appeal with regard to the remaining issues decided by the Board in February 2006.  See September 2007 JMPR p. 1 ("Appellant hereby abandons any appeal from that portion of the Board's decision denying entitlement to service connection for a hip condition and degenerative joint disease of the left and right knees.")

In April 2006, the RO denied entitlement to service connection for PTSD, entitlement to service connection for defective hearing, entitlement to service connection for tinnitus, entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, and entitlement to an initial evaluation in excess of 20 percent for a low back disorder.  The Veteran disagreed with that determination in September 2006, and a statement of the case (SOC) was issued by the RO in April 2007.  The Veteran submitted a substantive appeal on those issues in May 2007 and requested a Board hearing.  In February 2008, the Board remanded the issues for the scheduling of a Board hearing.  In September 2015, the Veteran withdrew his request for a hearing.

In February 2008, the Board remanded the issue addressed in the JMPR for a VA examination; and the six issues addressed in the April 2006 rating decision for a Travel Board hearing (notably, the Veteran withdrew his request for a hearing on these issues, after further clarification, by way of December 2015 correspondence).

In an August 2008 rating decision, the RO granted service connection for residuals of an inner head injury and assigned a 10 percent rating effective August 12, 2004.  The RO also granted service connection for residual scar status post head injury, upper left side of the face above the ear and assigned a 10 percent rating, also effective August 12, 2004.  The RO indicated that the effective date was the date of his claim.  The Board observes as the claim for service connection for residuals of a head injury has been granted, such issue is no longer before the Board.  The Board notes, however, the Veteran disagreed with the 10 percent rating assigned for residuals of a head injury, and disagreed with the effective date assigned for both the residuals of head injury, and residual scar.  The RO issued a SOC in February 2010, and notably, the SOC only addressed the initial rating and effective date assigned for residuals of a head injury.  In the March 2010 substantive appeal, the Veteran's attorney reiterated the contentions that an initial rating in excess of 10 percent was warranted for residuals of head injury; and an earlier effective date was warranted for both the head injury residuals and the scar.  In a July 2010 rating decision, the RO found that the August 2008 rating decision erroneously assigned an effective date of August 12, 2004 for residuals of an inner head injury, and that the effective date was actually August 21, 2001, the date of the original claim.  The rating decision did not address the effective date for the residual scar.  In July 2014, the RO issued a corrective SOC that addressed the effective date for the residual scar.  The Board observes that a substantive appeal was not filed subsequent to the July 2014 SOC.  The Board notes, however, the Veteran's attorney did address this issue in the March 2010 substantive appeal, following the February 2010 SOC that addressed the effective date for residuals of a head injury.  While the February 2010 SOC did not address the residual scar, as noted, the RO issued a corrective SOC in July 2014, and the RO has taken actions to indicate to the Veteran and his attorney that this issue is on appeal, as it certified this issue for appeal.  Therefore, as the RO has taken actions to indicate to the Veteran that this issue is on appeal, and took no steps to close the appeal, the requirement that there be a substantive appeal with respect to the earlier effective date for a residual scar is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In a February 2010 rating decision, the RO denied service connection for a right knee disability, denied reopening a claim for service connection for left knee disability, and denied service connection for a left eye disability.  In June 2010 the Veteran disagreed with the February 2010 rating decision.  The RO issued an SOC in October 2012 and the Veteran filed a substantive appeal in November 2012.  Relevant to the bilateral knee disability, these issues were denied in a February 2006 Board decision.  The Veteran did not appeal these issues to the Court, thus the February 2006 Board decision is final.  The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In a May 2015 statement, received by the Board in January 2016, the Veteran contends that he is unable to work due to his service-connected disabilities.  The Board notes that, a TDIU is part of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board finds that the issue of entitlement to TDIU has been raised by the record, and such has been included on the title page.

Finally, as relevant to the Veteran's acquired psychiatric disorder, while such was characterized as PTSD, in light of the depression diagnoses of record, the Board has recharacterized the issue as shown on the title page to encompass all currently diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of the claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim).

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The bilateral knee claims; as well as the earlier effective date claim, are decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2006 decision, the Board denied service connection for bilateral knee disability, to include as secondary to service-connected back disability.  The Veteran did not appeal the Board's decision. 

2.  In September 2009, the Veteran submitted a claim for service connection for right and left knee disability. 

3.  Evidence received since the final February 2006 Board decision denying service connection for bilateral knee disability is cumulative, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.

4.  The Veteran initially submitted a claim for service connection for residuals of a head injury on August 21, 2001. 

5.  A July 2002 rating decision denied the Veteran's claim for service connection for head injury residuals; the Veteran filed a notice of disagreement (NOD) in August 2002, an SOC was issued in January 2004 and the Veteran perfected his appeal by submitting a VA Form 9 in February 2004.

6.  The Board affirmed the denial in a February 2006 decision.  The Veteran appealed that decision to the Court and in September 2007, the Court partially vacated the Board's February 2006 decision pursuant to a JMPR.

7.  The Veteran has pursued his claim for service connection for residuals of a head injury since he filed his original claim in August 2001.


CONCLUSIONS OF LAW

1.  The February 2006 Board decision denying service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7104 (West 2002) [2014]; 38 C.F.R. §§ 3.104, 20.1100 (2006) [2015]. 
 
2.  New and material evidence has not been received to warrant reopening of the claims of service connection for right and left knee disabilities.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an effective date of August 21, 2001 for the grant of service connection for residual scar, status post head injury are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§3.160(c), 3.400(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Given the completely favorable disposition of the claim for an earlier effective date for service connection residual scar, status post head injury herein, the Board need not assess VA's compliance with the VCAA with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

With respect to VA's duty to notify, the record shows that in March 2006 and August 2009 letters issued prior to the initial decisions on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); as well as in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Since the issuance of these letters, the RO has reconsidered the Veteran's claims, most recently in the October 2012 SOC and April 2014 Supplemental SOC (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).
With respect to VA's duty to assist, the Board also finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Neither the Veteran nor his attorney has argued otherwise. 

The record shows that VA has obtained all of the Veteran's available service treatment and personnel records, as well as all available and relevant post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Board notes that the Veteran was not provided with a VA examination and/or opinion relative to his claims for service connection bilateral hearing loss and tinnitus.  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a VA examination and/or opinion is not necessary with respect to these claims as he does not have nor has he had, at any point during the appeal period, diagnosed bilateral hearing loss and tinnitus disabilities.  Therefore, the Board finds that an examination and opinion is not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).  As relevant to the new and material claims, a VA examination was conducted in January 2010 although VA's duty to provide such examination does not attach where new and material evidence has not been presented sufficient to reopen the previously denied claim.  Notwithstanding, the Board finds the examination adequate.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

New and material evidence

In general, decisions of the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285   (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513   (1992).

As set forth above, in a February 2006 decision, the Board denied service connection for right knee and left knee disabilities, finding that such disabilities had not been present during service or manifest to a compensable degree within one year of separation, nor did the record contain probative medical evidence linking any current bilateral knee disability to active service or to his service-connected low back disability.  In its decision, the Board expressly considered the Veteran's contentions that he was unsure whether or not he hurt his knees in service or if they were due to his service-connected low back disability. 

The record shows that the Veteran did not appeal the Board's February 2006 decision (and in fact as noted in Introduction, the September 2007 JMPR noted that such claims were abandoned.  Thus, the Board's February 2006 decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104 (West 2002) [2014]; 38 C.F.R. §§ 3.104, 20.1104 (2006) [2015]. 

The Veteran now seeks to reopen his claims of service connection for right and left knee disabilities based on the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in February 2006.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

The additional evidence received since the final February 2006 Board decision includes statements from the Veteran to the effect that he developed arthritis in both knees as a result of his service-connected low back disability.  The additional evidence also includes post-service clinical records noting a history of bilateral knee arthritis, as well as treatment for bilateral knee complaints.  Further, the evidence includes a January 2010 VA joints examination report that documents bilateral knee disability and notes that such is not due to service or caused or aggravated by the service-connected low back disability.

The Board finds that the statements discussed above are cumulative and redundant of the evidence of record at the time of the prior final denial of the claim.  Thus, the Board concludes that this evidence is not new and material.  38 C.F.R. § 3.156 (2015).  Similarly, the Board finds that the clinical evidence received since the prior final denial of the claim is also cumulative.  Although these clinical records note a history of bilateral knee arthritis as well as current bilateral knee symptoms, none of this evidence contains any indication that a current bilateral knee condition is causally related to service or to a service-connected disability.  Cf. Cox v. Brown, 5 Vet. App. 95   (1993) (holding that records showing treatment years after service which do not link the post-service disorder to service are not considered new and material evidence). The additional clinical evidence does not relate to an unestablished fact necessary to substantiate the claim, nor would it trigger VA's duty to assist.  38 C.F.R. § 3.156  (2015). 

In sum, the statements of the Veteran are duplicative and the medical evidence is cumulative, indicating no direct nexus to service or as secondary to service-connected low back disability.  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Accordingly, the Veteran's service connection claim for right and left knee disabilities is not reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For these reasons, the Board finds that the additional evidence received since the final February 2006 Board decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claim of service connection for right and left knee disabilities is not reopened.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier effective date

The Veteran seeks an earlier effective date for the grant of service connection for his residual scar status post head injury, and he and his attorney contends that service connection should be effective from August 21, 2001, the date he filed his original service connection claim for this disability.  In this regard, the Veteran and his attorney assert the Veteran has continuously prosecuted his claim for head injury residuals.  The Board agrees with the Veteran's attorney and finds that an earlier effective date of August 21, 2001, is warranted for the residual scar.  

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, it is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5100(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

The Court has explained that, in an original claim for service connection, the date entitlement arose is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000).  

The facts of this issue may be briefly summarized.  The Veteran's original application for service connection for residuals of a head injury was received on August 21, 2001.  Service connection for such disability was denied in a July 2002 rating decision.  The Veteran filed a NOD in August 2002.  An SOC was issued in January 2004 and the Veteran subsequently filed a substantive appeal in February 2004.  On August 12, 2004, the Veteran filed a claim for residuals of a head injury and an October 2004 rating decision denied the Veteran's claim, however at the time the Veteran's appeal for residuals of head injury was still pending.

In February 2006, the Board continued the denial of the Veteran's head injury residual claim.  The parties filed a JMPR with regards to the February 2006 Board decision's denial of service connection for head injury in September 2007 and the Court issued an Order to vacate the Board's decision as relevant to that issue.  The Board remanded this issue in February 2008.  In August 2008, the RO granted service connection for scar as a residual of the head injury and assigned an effective date of August 12, 2004.  

In this regard, the Board notes that the August 2008 rating decision assigned an effective date of August 12, 2004 based on the date of reopening of the Veteran's claim, and not the original claim.  The Board observes, as its February 2006 decision was vacated, this decision was never made and therefore the Veteran's appeal was still pending at the time of the August 2008 rating decision.  As the Veteran has continuously prosecuted his claim within the proper appellate time constrictions, the proper effective date for service connection for the residual scar status post head injury should be the date of the original claim for residuals of a head injury, which is August 21, 2001.  Notably, the RO issued a July 2010 rating decision that granted an earlier effective date of August 21, 2001 for service connection for residuals of inner head injury, however, did not address the residual scar.  Such decision noted that the August 2008 rating decision had incorrectly assigned an effective date of August 12, 2004 based on the date of receipt of a reopened claim and not the original date of claim which was August 21, 2001.

As the Board's February 2006 decision with regards to service connection for residuals of a head injury was vacated, and the Veteran has continuously prosecuted his claim for residuals of head injury within the proper appellate time constrictions, the appropriate effective date for the claim of service connection for residual scar, status post head injury is August 21, 2001, the date of the original claim for service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, the Board finds that the criteria for an earlier effective date of August 21, 2001, for the grant of service connection for the service connected residual scar, status post head injury have been met.


ORDER


New and material evidence has not been received to reopen a claim seeking entitlement to service connection for right knee DJD, to include as secondary to service-connected lumbar spine disability, and the appeal is denied.

New and material evidence has not been received to reopen a claim seeking service connection for DJD, status post left total knee replacement, to include as secondary to service-connected lumbar spine disability, and the appeal is denied.

An effective date of August 21, 2001 for the grant of service connection for residual scar status post head injury is granted, subject to the regulations governing the payment of monetary awards.  



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that, in light of the assignment of the award of an earlier effective date for the grant of service connection for the Veteran's residual scar status post head injury, a remand is warranted in order for the AOJ to assign an initial rating for the period from August 21, 2001, to August 12, 2004, for such disability in the first instance.  

Pertaining to the claims of service connection for bilateral hearing loss and tinnitus, the Board notes that in May 2011 a VA examiner noted that the Veteran had problems hearing him and that he had to repeat himself several times.  This is evidence that the Veteran may have a current hearing loss disability.  There are no recent medical reports of record which addresses whether the Veteran currently has a hearing loss disability.  The file indicates that the Veteran was in a motor vehicle accident in service and that he was thrown from a truck and was unconscious.  The determinative question in the instant case is whether the Veteran currently has a hearing loss disability which is related to service, including the motor vehicle accident he had in service.  The Veteran needs to be scheduled for a VA examination, to include an etiology opinion to address this medical question.  

Regarding the claim of tinnitus, the Veteran asserts that he reported occasional tinnitus of the left ear that started one month after TBI.  A medical opinion is needed to determine whether the Veteran has tinnitus which is related to the accident in service.  This opinion should be obtained before an adjudication of the claim.

Relevant to the acquired psychiatric disability claim, the Veteran contends that his psychiatric disability is either due to the in-service motor vehicle accident, or due to his service-connected disabilities.  On May 2011 VA examination, the examiner noted the Veteran's complaints of depression, lack of motivation, sleep disturbances, and anxiety; and depression was diagnosed, however, the examiner did not provide an etiology opinion.  The Veteran should be provided a new examination in order to determine the etiology of his current psychiatric disability.
Relevant to left eye disability, the Veteran contends that his left eye disability is due to his service-connected head injury residuals.  See October 2009 statement.  Private treatment records from Cochise Eye and Laser dated August 26, 2009 shows a diagnosis of posterior vitreous detachment, left eye.  As noted, the Veteran is service-connected for residuals of a head injury.  The Veteran has not been afforded an examination to determine whether or not his current left eye disability is related to the service-connected head injury residuals.  As such, the Board finds a VA examination and opinion by an appropriate physician-based on a full consideration of the Veteran's documented history and assertions-and review of the record and supported by complete, clearly- stated rationale, is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Relevant to the increased rating claims, the Veteran was last afforded VA examination to assess the severity of his service-connected disabilities in May 2011, almost five years ago.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the evidence suggests that the Veteran's disabilities have worsened since the last VA examinations.  Specifically, in a May 2015 statement, the Veteran indicates that his service-connected disabilities have "gotten worse with time".  As worsening symptomatology has been alleged, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected disabilities.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Relevant to TDIU, as noted in the Introduction, the Veteran contends that he is unable to work due to his service-connected disabilities.  Following the adjudication of the issues being remanded, the RO should adjudicate the claim for a TDIU rating.

Therefore, the AOJ should conduct all appropriate development, to include providing the Veteran with a VCAA-compliant notice as to the issue of entitlement of a TDIU.  The Veteran should also be asked to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

Finally, as relevant to all claims, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims remaining on appeal that have not been obtained.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should implement the Board's award of an effective date of August 21, 2001, for the Veteran's residual scar status post head injury and assign an initial rating for such disability.   

2.  Send a VCAA notice letter to the Veteran and his attorney notifying them of the information and evidence necessary to substantiate his claim for a TDIU.  The Veteran should also be requested to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability).
 
3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remaining claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for an examination to determine the nature and etiology of any hearing loss and/or tinnitus found.  The examiner should conduct audio testing which address pure tone thresholds at 500, 1000, 2000, 3000 and 4000 hertz.  The examiner should also conduct Maryland CNC speech recognition testing.  The examiner should then give an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that the Veteran currently has hearing loss and/or tinnitus which is due to service, including a motor vehicle accident.  If it is found that the Veteran has hearing loss which is due to service, the examiner should state whether it is at least as likely as not that such hearing loss caused or increased in severity any diagnosed tinnitus.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.

(A)  The examiner should identify all acquired psychiatric disorders.

(B)  Regarding PTSD, the examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD.  The Board acknowledges that VA has transitioned to use of the DSM-V criteria although regulations governing service connection for PTSD still reference DSM-IV criteria.  Therefore, if the examiner applies the DSM-V criteria and a diagnosis of PTSD is not rendered, then the examiner should reevaluate using the DSM-IV criteria.  If the Veteran meets the diagnostic criteria for PTSD, the examiner should opine whether such diagnosis is the result of an in-service motor vehicle accident. 

(C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should identify all of the acquired psychiatric disorders found to be present (as well as those noted in the treatment records during the pendency of the appeal) and then offer an opinion as to whether it is at least as likely as not (at least a 50% or higher degree of probability) that any such disorder is related to the Veteran's military service, to include the in-service motor vehicle accident.

The examiner should also render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's psychiatric disability (a) was caused, OR (b) is aggravated (worsened beyond the natural progression) by his service-connected disabilities (the AOJ should provide the examiner a list of the Veteran's service-connected disabilities).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the in-service motor vehicle accident as well as his statements regarding continuity of psychiatric symptomatology since service.  The rationale for any opinion offered should be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo an appropriate VA examination concerning the left eye, by an appropriate provider, at a VA medical facility.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should identify all diagnoses concerning the left eye.

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability that any left eye disability is due to military service, or (a) was caused, OR (b) is aggravated (worsened beyond the natural progression) by his service-connected head injury residual disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

7.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected low back disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted, including ROM studies.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence. 

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should describe the current nature and severity of all manifestations of the Veteran's service-connected low back disability.  In this regard, the examiner should identify all symptoms associated with the service-connected back disability and assess the severity of each symptom.  The examiner should specifically indicate whether such disability results in additional neurologic impairment, other than radiculopathy of either lower extremity.  

The examiner should also assess the current severity of the Veteran's bilateral lower extremity radiculopathy, to include whether such results in mild, moderate, or severe incomplete paralysis, or complete paralysis, of the affected nerve.  The examiner should also comment on the functional impairment that the disabilities have on the Veteran's activities, to include employability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

8.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected head injury residual disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should describe current nature and severity of all manifestations of the Veteran's service-connected head injury residuals.  In this regard, the examiner should identify all symptoms associated with the service-connected head injury residuals and assess the severity of each symptom.  The examiner should also comment on the functional impairment that this disability has on the Veteran's activities, to include on employability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


